Exhibit 10.2

 

November 11, 2004

 

Personal and Confidential

 

Mr. Gary J. Konnie

1914 W. Gray #304

Houston, TX 77019

 

Dear Gary,

 

I am pleased to formalize this offer of employment. As we discussed, the terms
and conditions of the offer are as follows:

 

Start Date   On or about November 11, 2004 Position   Vice President – Human
Resources (reporting to the President and CEO) Base Salary   $175,000 payable on
a semi-monthly basis. Annual Bonus   Your target and maximum bonus opportunities
are 35% and 70%, respectively, of your annual base salary. The annual bonus is
based on overall company and individual performance and is paid in the year
after it is earned, subject to Board approval. You will be eligible to receive a
prorated annual bonus for 2004, including the time spent as a consultant.
Restricted Stock   You will receive 25,000 shares of U.S. Concrete, Inc.
restricted stock. The shares will vest in four equal installments over four
years (6,250 shares vesting per year) on November 1 of 2005, 2006, 2007 and
2008. Future share awards will be consistent with awards granted similarly
situated officers as approved by the Board of Directors. Benefits   You will be
eligible to participate in all health and welfare benefit programs available to
similarly situated U.S. Concrete team members. A copy of the summary plan
descriptions for these programs will be sent to you shortly. Also, you will be
eligible to participate in U.S. Concrete’s 401(k) and Employee Stock Purchase
Plan.



--------------------------------------------------------------------------------

Vacation    Beginning on your start date you will be eligible for four weeks of
vacation from then until December 31, 2005. Beginning January 1, 2006, your
annual vacation eligibility will be four weeks. Severance Pay    Should you be
terminated involuntarily without cause, you will be eligible to receive a
severance payment equal to your annual base pay, your annual target bonus and
vesting of any restricted stock which vests on a time only basis. Receipt of
severance pay is contingent upon the signing of an agreement and release.
Change of Control    Upon a change of control of U.S. Concrete (as defined for
similarly situated corporate officers), any restricted stock which vests on a
time only basis shall immediately vest. Should you be terminated involuntarily
without cause within one year of a change of control, you will be eligible to
receive a severance payment equal to your annual base pay and your annual target
bonus. Receipt of severance pay is contingent upon the signing of an agreement
and release.

 

As you are aware, federal law requires us to verify your eligibility for
employment in the United States. We will review the customary I-9 documentation
at your time of hire. Please be advised that nothing in this term sheet is
intended to create any contract of employment. If you accept employment with
U.S. Concrete, your employment will be on an at-will basis, which means that
either you or U.S. Concrete may terminate the employment relationship at any
time with or without notice and with or without cause.

 

Gary, we are extremely pleased to have the opportunity to work with an
individual of your capability and reputation. Please acknowledge your acceptance
of this offer by signing in the space below and returning the letter to me. If
you have any questions, do not hesitate to give me a call.

 

Sincerely,

 

/s/ Eugene Martineau

--------------------------------------------------------------------------------

Eugene Martineau President and CEO U.S. Concrete, Inc.

 

Agreed and Accepted

/s/ Gary J. Konnie

--------------------------------------------------------------------------------

Date 11/4/04